Citation Nr: 0120594	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-08 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
bulging disc and limitation of the motion of the lumbar 
segment of the spine, on appeal from an initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Columbia, South Carolina, which granted service connection 
for a disability of the lumbar segment of the spine.  
Initially the veteran was awarded a 10 percent disability.  
He was notified of that decision and he appealed.  Since that 
time, the veteran's rating has been increased to 20 percent. 

This was not a full grant of the benefit sought on appeal 
because a higher rating is available under 38 C.F.R. Part 4, 
Diagnostic Codes 5292 and 5293 (1998).  On a claim for an 
original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, this issue 
remains before the Board.

In February 2001, the veteran's claim was remanded so that a 
Board hearing could be held.  Said hearing was held in May 
2001, in Columbia, South Carolina, before the undersigned, 
who is the Board member designated by the Chairman to conduct 
that hearing.  38 U.S.C.A. § 7107(c) (West Supp. 2000).  A 
transcript of the hearing is of record.

The veteran has submitted a request for a total rating based 
on individual unemployability due to his service-connected 
disabilities.  This issue is not before the Board and is 
referred back to the RO for appropriate action.



FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  VA and private medical records reveal that the veteran 
suffers from radiculopathy, pain intermittently relieved by 
medications, and limitation of range of motion of the lumbar 
segment of the spine.  


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the veteran's claim for an 
increased evaluation for a disability of the lumbar segment 
of the spine.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103(A); 38 C.F.R. § 3.103 
(2000).

2.  The criteria for an evaluation of 40 percent for a lower 
back disability have been met. 38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1998, the veteran requested that he be granted 
service connection for a lower back disability secondary to 
his service-connected right knee condition.  To support his 
claim, he submitted various letters from his private 
orthopaedist, Dr. R. D. Gardner.  In those letters, Dr. 
Gardner etiologically linked the two conditions.  Moreover, 
he noted that the veteran was suffering from three bulging 
disks, low back pain, and paresthesias extending from the 
lower back to the right lower extremity.  Dr. Gardner further 
reported that the veteran had been given various medications 
in order to relieve his pain.  

The veteran was given an x-ray examination in December 1998.  
The impression was of hypertrophic osteophytes along the 
anterior aspects of the upper lumbar vertebrae.  There was 
mild narrowing at L1-L2 and L2-L3, along with mild scoliosis 
with concavity to the right.  The radiologist diagnosed the 
veteran as having degenerative changes of the lumbar spine 
with mild scoliosis.  

The veteran underwent a VA orthopaedic examination of his 
back in November 1998.  Prior to the exam, the veteran 
complained of pain centered over the lumbosacral spine.  
Although he stated that the pain was somewhat relieved 
through the use of medications, it still bothered him 
especially after standing long periods of time.  Upon 
examination, the examiner found:

	. . . Forward flexion is to 60 
degrees and elicits pain.  Extension is 
to 20 degrees and this is also painful.  
Trunk rotation is to 40 degrees 
bilaterally and side-bending is 30 
degrees and somewhat painful.  His motor 
examination is 5/5 from L1 to S1.  Deep 
tendon reflexes are 2+ and symmetrical 
overlying the patellar and Achilles 
tendon.  He does demonstrate mild 
tenderness to palpation overlying the 
lumbar paraspinal region bilaterally.  He 
demonstrates a negative straight leg 
raise bilaterally.

A diagnosis of "mild degenerative joint disease to the 
lumbar spine" was given.  

Following a review of the submitted private medical records 
along with the test results from the VA medical center, 
service connection for "bulging disk of the lumbar spine" 
was granted in December 1998.  A 10 percent rating was 
assigned in accordance with 38 C.F.R. Part 4, Diagnostic Code 
5293 (1998).  

After being notified of the RO's decision, the veteran 
submitted another letter from Dr. Gardner.  In that letter, 
Dr. Gardner wrote:

	. . . I have treated [the veteran] 
for . . . generalized lumbar spondylosis 
with multiple levels of degenerative 
arthritis and osteophyte formation in the 
lumbar spine.  Presently he has severe 
recurring attacks of pain in his lumbar 
spine for which he obtains intermittent 
relief with supportive care to include 
ice alternating with low heat, Nsaids, 
and both non-narcotic and narcotic pain 
medication.  He maintains normal bowel 
and bladder function.  He has pain in his 
back on a daily basis.

His x-rays demonstrate significant 
degenerative collapse of his 
intervertebral spaces with osteophyte 
formation and degenerative scoliosis.

A private medical record from May 1999 shows that the veteran 
continued to receive treatment from Dr. Gardner.  The record 
revealed the following information concerning the veteran's 
lower back.

	. . . His lower back is also painful 
with limited mobility allowing him to 
forward flex to only 25 degrees.  Lateral 
bending and lateral rotation are 
similarly limited by about 25 degrees in 
each plane.  He has no bowel or bladder 
symptoms and the point of maximum 
tenderness is over the SI joint radiating 
bilaterally to the posterior superior 
iliac spines.  He has no flank tenderness 
to percussion. . . . 

X-rays of his back including the 
thoracolumbar and lumbosacral spine 
reveal significant degenerative disk 
disease at the thoracolumbar junction and 
at L1/L2.  He has significant osteophyte 
formation in this area as well.  His 
lumbosacral facets are arthritic with 
deformity significantly limiting motion 
as demonstrated above and producing 
chronic pain. . . .

The veteran then provided testimony before an RO hearing 
officer.  During that hearing, the veteran complained of 
pain, muscle spasms, and fatigue as a result of his lower 
back condition.  He also stated that he was limited in his 
ability to bend and stretch, which affected his daily 
activities.  

Then in June 1999, the veteran's rating evaluation was raised 
from 10 to 20 percent pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 5293 and 5292 (1998).  Following the 
increased evaluation, the veteran proffered testimony before 
the Board in May 2001.  As he had at the RO hearing, the 
veteran again complained of pain and discomfort.  He reported 
that he had radiating pain from the lower back to his lower 
extremities.  He further told the Board that prolonged 
standing bothered his back and that his pain was somewhat 
relieved through medication and rest.

When a veteran submits a compensation claim, VA has a duty to 
assist him/her with that claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).  VA 
has attempted to obtain relevant medical treatment records, 
the veteran has a VA medical examination, and the veteran has 
provided testimony before the RO and the Board for the 
purpose of explaining his contentions.  Additionally, the 
appellant has been provided appropriate notice of the 
pertinent laws and regulations, and he has been given the 
opportunity to provide additional information in support of 
his claim.  

Notwithstanding the above, there is some indication that the 
claims folder does not contain all of the veteran's private 
medical records.  The Department does have a duty to assist 
claimants in the development of their claims; this duty 
includes attempting to acquire private medical records that 
may pertain to the case before the VA.  Yet, attaining the 
missing records in this instance is not necessary.  The 
claims folder contains numerous written statements by the 
veteran's private physician that give a very credible 
portrayal of the symptoms and manifestations experienced by 
the veteran as a result of his lower back disability.  As 
such, obtaining the additional information would be 
nonproductive and would not enhance the veteran's claim.  

Thus, it is the determination of the Board that VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2000).  

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  

The RO did not explicitly consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO, in effect, considered whether the facts showed that the 
veteran was entitled to a higher disability rating for this 
condition for any period of time since his original claim.  
The appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  

In the particular circumstances of this case, there is no 
prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned.  It would be pointless to 
remand the veteran's claim in order to instruct the RO to 
issue a supplemental statement of the case that correctly 
identified the issue on appeal.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

An evaluation of the level of the disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).

As noted above, disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2000).  For a claim where the veteran has 
disagreed with the original rating assigned for his service-
connected disability, it is necessary to determine whether he 
has, at any time since his original claim, met the 
requirements for a higher disability rating.  See Fenderson.  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

The severity of the veteran's service-connected back 
disability is currently evaluated for VA compensation 
purposes under the musculoskeletal rating codes in VA's 
Schedule for Rating Disabilities.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2000).  
Separate evaluations under each of these codes are not 
appropriate because the rule against pyramiding of benefits 
mandates that "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (2000); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) ("The critical element is that none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology of the other . . . conditions."); see 
also VAOPGCPREC 23-97 (where the medical evidence shows that 
the veteran has arthritis of a joint and where the diagnostic 
code applicable to his/her disability is not based upon 
limitation of motion, a separate rating for limitation of 
motion under diagnostic code 5003 may be assigned, but only 
if there is additional disability due to limitation of 
motion.)  Diagnostic code 5293 does not specifically 
encompass loss of range of motion; instead, said loss is 
insinuated.  Thus, additional ratings for painful or limited 
motion of the spine would constitute pyramiding, or 
compensating twice for the same disability.  VAOPGCPREC 36-
97.  However, the Board will address the rating criteria of 
each of these diagnostic codes, all of which apply to the 
symptoms of the veteran's back disability, to ensure that the 
veteran's disability receives the highest applicable rating.

Moreover, when evaluating this claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2000).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  38 
C.F.R. § 4.45(f) (2000).  Diagnostic Code 5293, the 
diagnostic code under which the veteran's disability has been 
rated, suggests a loss of range of motion; therefore, 38 
C.F.R. §§ 4.40 and 4.45 (2000) must also be considered.

The veteran has been awarded a 20 percent disability rating 
in accordance with 38 C.F.R. Part 4, Diagnostic Code 5293 
(2000), which states that intervertebral disc syndrome will 
be rated as 60 percent disabling when it is pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  If the 
intervertebral disc syndrome is severe, along with recurring 
attacks with intermittent relief, a 40 percent rating will be 
awarded.  A 20 percent evaluation will be assigned when there 
are recurring attacks and the syndrome is considered 
moderate.  A 10 percent evaluation is given when the 
condition is classified as mild.  A noncompensable evaluation 
is given for postoperative, cured intervertebral disc 
syndrome.

Under 38 C.F.R. Part 4, Diagnostic Code 5292 (2000) provides 
a 10 percent evaluation when there is slight limitation of 
motion of the lumbar segment of the spine.  Where there is 
moderate limitation of motion, a 20 percent evaluation will 
be assigned.  A 40 percent evaluation requires severe 
limitation of motion.  

Additionally, under 38 C.F.R. Part 4, Diagnostic Code 5295 
(2000), a noncompensable evaluation will be assigned for 
lumbosacral strain when there are only slight subjective 
symptoms.  A 10 percent evaluation will be assigned for the 
disorder when there is characteristic pain on motion.  A 20 
percent evaluation requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

The Board notes that because ankylosis of the lumbar segment 
of the spine has not been diagnosed, Diagnostic Codes 5287 
and 5289 are not for application.  38 C.F.R. Part 4 (2000).  
Moreover, since the veteran has not suffered a fracture of 
bones of the lumbar segment of the spine, 38 C.F.R. Part 4, 
Diagnostic Code 5285 (2000) is also not pertinent.

The private and VA medical records show that the veteran has 
moderate restriction of motion in his spine.  Tenderness, 
pain on movement, and neurological symptoms indicative of 
right lower extremity parathesias have been reported.  
Additionally, x-ray films do show narrowing of joint space.  
Per the veteran's testimony and information provided by the 
veteran's private physician, the veteran's pain is nearly 
constant, not permanently relieved with pain medications.  

In applying the above diagnostic criteria to the evidence, it 
is the conclusion of the Board that the veteran's disability 
has been underrated.  The Board believes that the 
manifestations and symptoms exhibited by the veteran's lower 
back disability are more closely related to the 40 percent 
evaluation criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5293 (2000). 

However, the symptoms do not necessitate a rating in excess 
of 40 percent.  Manifestations such as muscle spasms, absent 
ankle jerk, and constant pain with no relief have not been 
documented.  As such, an evaluation greater than 40 percent 
is not supported by the medical evidence.  

The veteran has complained of pain with motion.  The Board 
finds, however, that the 40 percent disability rating 
adequately compensates him for his limitation of motion and 
functional loss.  As indicated above, limitation of motion of 
the lumbar segment of the spine is of a moderate level 
overall.  Limited motion of the back results in a certain 
level of functional loss.  There is a lack of objective 
medical evidence showing that the veteran suffers any 
additional functional loss and/or limitation of motion during 
flare-ups or with use.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is the 
conclusion of the Board that the awarded 40 percent 
disability rating contemplates the painful motion 
characteristic of a disorder affecting the lumbar segment of 
the spine, and the rating reflects moderate to severe 
impairment of the spine with pain and no evidence of 
functional loss beyond that contemplated by the diagnostic 
code.  Hence, the 40 percent disability rating, to be awarded 
through this decision, is correct.



ORDER

An evaluation of 40 percent for bulging disc and limitation 
of the motion of the lumbar segment of the spine is granted, 
subject to the regulations governing the disbursement of 
monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

